ORDER

PER CURIAM.
AND NOW, this 27th day of June, 2003, a Rule having been entered by this Court on April 3, 2003, pursuant to Rule 214(d)(1), Pa.R.D.E., directing James William Kephart to show cause why he should not be placed on temporary suspension and no response having been filed, it is hereby
ORDERED that the Rule is made absolute; James William Kephart is placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E.; he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa. R.D.E.